Citation Nr: 0811482	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-10 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from September 1977 to January 
1985, and from February 1991 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim.

Although the claims folder reflects the Board's receipt of 
additional information from the veteran in February 2008 
without waiver of the RO's initial review of this evidence, 
as a result of the Board's decision to remand the claim, the 
Board finds that efforts to obtain a waiver of this 
consideration are not necessary. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully examined the RO's efforts to obtain 
the veteran's personnel records from each of his periods of 
active service, and finds that while the RO diligently 
pursued the veteran's records from the appropriate agencies, 
there is an indication that the personnel records from his 
first period of active service are incomplete.  More 
specifically, the veteran asserts that he was attached to the 
1st Battalion, 9th Infantry when he was exposed to his 
primary stressor in Korea in December 1979, and with the 
exception of photographs supplied by the veteran and the 
service medical records for that period, there are no records 
that confirm his attachment to that unit.  Consequently, the 
Board finds that further efforts should be made to obtain 
additional personnel records for the veteran from his first 
period of service, and that based on correspondence contained 
within the claims folder, this additional search should be 
directed to both the National Personnel Records Center (NPRC) 
and the Department of Veterans Affairs (RMC), P.O. Box 5020, 
St. Louis, MO 63115-0020.  

In addition, the record contains multiple diagnoses of PTSD, 
and the veteran has now supplied more detailed information 
with respect to the stressor he contends he was exposed to 
while attached to the 1st Battalion, 9th Infantry Division 
during a mission in the Korean DMZ in which casualties 
resulted from the detonation of a land mine.  Although the 
veteran's most recent account of the incident discloses the 
names of two fellow service members that were killed in this 
incident as opposed to one service member as previously 
reported, and neglects to report the name of the fellow 
service member who lost a leg in the explosion as was also 
previously reported, the Board finds that this information, 
together with previously provided information, is 
sufficiently detailed to warrant further development.  There 
is also no indication that the U.S. Army and Joint Services 
Records Research Center (JSRRC) was ever contacted for the 
purposes of obtaining the unit records for the 1st Battalion, 
9th Infantry, and based on the information provided by the 
veteran, that search could be limited to the period of 
December 1, 1979 to February 1, 1980.  Consequently, this 
claim must also be remanded so an effort can be made to 
obtain these records.  In the event that this or another one 
of the veteran's claimed stressors is verified, the veteran 
should then be provided with a psychiatric examination to 
determine whether he has PTSD that is linked to the verified 
stressor or stressors.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain any additional VA treatment 
records for the veteran, dated since 
December 2005.

2.  An effort should be made to obtain 
additional personnel records for the 
veteran from his first period of 
service, and this request should be 
directed to both the NPRC and the 
Department of Veterans Affairs (RMC), 
P.O. Box 5020, St. Louis, MO 63115-
0020.

3.  An effort should be made to contact 
JSRRC located at 7701 Telegraph Road, 
Kingman Building, Room 2C08, 
Alexandria, VA 22315-3802, and request 
that JSRRC research the unit history of 
the 1st Battalion, 9th Infantry 
Division for the period of December 1, 
1979 to February 1, 1980, to determine 
whether it sustained any casualties 
during this period as a result of the 
accidental detonation of a land mine by 
a patrol in the area of the Korea DMZ.  

4.  In the event that a stressor is 
verified, the RO/AMC should note that 
for the record and schedule the veteran 
for a VA psychiatric examination.  The 
claims folder must be made available to 
the examiner for review.   

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and 
Statistical Manual of Mental Disorders-
IV (DSM-IV).  All necessary special 
studies or tests are to be 
accomplished.

The examiner must express an opinion as 
to whether the veteran meets the 
criteria for PTSD contained in DSM-IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established as having occurred during 
the veteran's active service.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Finally, readjudicate the claim on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

